Order of the Surrogate’s Court of Suffolk county, entered May 25, 1936, denying appellants’ application to vacate certain portions of, and to resettle, amend or modify, an order of said Surrogate’s Court dated March 9, 1936, so as to permit the appellants to file and prosecute objections and to litigate a claim against the estate upon the final accounting of the executors, affirmed, with ten dollars costs and disbursements to respondents, payable out of the estate. Appeals from orders of said Surrogate’s Court dated March 9, 1936, July 18, 1935, November 4, 1935, and December 23, 1935, dismissed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.